Per Cubiam.
The evidence, when fairly analyzed, disclosed that the Burleson pickup truck ran off the travel portion of the highway to the driver’s right, cut back across the center line and skidded sidewise out of control into the Laurinburg tractor-trailer’s travel lane where the two vehicles collided. Burleson was killed instantly and plaintiff’s intestate received injuries from which he died four days later. The evidence disclosed that both Burleson and plaintiff’s intestate were thrown from the pickup as the result of the collision with the Laurinburg tractor-trailer unit and that thereafter the Bonsai truck ran into the wreckage before Martin was able to stop.
The plaintiff’s evidence, under fair analysis, fails to disclose actionable negligence on the part of any of the defendants except Burleson. Judge Huskins properly sustained the demurrers and dismissed the action against all other defendants. The judgment entered by Judge Huskins was proper under the evidence and is
Affirmed.